IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40337

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 644
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 28, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SHEILA DAWN BEE,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Gregory S. Anderson, District Judge.

       Order revoking probation and requiring execution of unified sentence of five
       years, with two years determinate, for burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Sheila Dawn Bee pled guilty to burglary, Idaho Code § 18-1401. The district court
withheld judgment and placed Bee on probation. Shortly thereafter, Bee admitted to violating
terms of her probation. The district court revoked the withheld judgment and imposed a unified
sentence of five years, with two years determinate. However, the district court suspended the
sentence and continued Bee on probation.       A couple months later, Bee again admitted to
violating terms of her probation.    The district court continued Bee on probation with the
additional term that Bee successfully complete the mental health court program. Several months
later, Bee admitted to multiple violations of the terms of her probation, in addition to incurring
new criminal charges and being suspended from the mental health court program. The district


                                                1
court revoked probation, imposed the underlying sentence, and retained jurisdiction. Bee filed
an Idaho Criminal Rule 35 motion for reduction of her sentence and also filed an appeal from the
district court’s order revoking probation.
          Subsequent to Bee’s appeal, the district court denied Bee’s Rule 35 motion.         Also
subsequent to Bee’s appeal, the district court suspended Bee’s sentence upon review of her
period of retained jurisdiction and, once again, placed her on probation. Although currently on
probation, Bee argues on appeal that the district court abused its discretion by failing to sua
sponte reduce her underlying sentence upon revoking probation.
          After a probation violation has been established, the court may order that the suspended
sentence be executed or, in the alternative, the court is authorized under Idaho Criminal Rule 35
to reduce the sentence. State v. Beckett, 122 Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992);
State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158, 162, 244 P.3d 1244,
1248 (2010). A court’s decision not to reduce a sentence after revoking probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. State v.
Hannington, 148 Idaho 26, 27, 218 P.3d 5, 7 (Ct. App. 2009); Marks, 116 Idaho at 978, 783 P.2d
at 317.
          Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869,
871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). When we review a sentence that is
ordered into execution following a period of probation, we will examine the entire record
encompassing events before and after the original judgment. Hanington, 148 Idaho at 29, 218
P.3d at 8. We base our review upon the facts existing when the sentence was imposed as well as
events occurring between the original sentencing and the revocation of the probation. Id. Thus,
this Court will consider the elements of the record before the trial court that are properly made
part of the record on appeal and are relevant to the defendant’s contention that the trial court




                                                  2
should have reduced the sentence sua sponte upon revocation of probation. State v. Morgan, 153
Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012).
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say the district court abused its discretion by ordering execution of Bee’s underlying sentence
without reduction. Therefore, the order revoking probation and directing execution of Bee’s
previously suspended sentence is affirmed.




                                              3